



EXHIBIT 10.2


CASH AMERICA INTERNATIONAL, INC.
2016 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT


This 2016 Long-Term Incentive Plan Award Agreement (the “Agreement”) is entered
into as of the 27th day of January, 2016, by and between CASH AMERICA
INTERNATIONAL, INC. (the “Company”) and ____________________ (“Employee”).


W I T N E S S E T H:


WHEREAS, the Company has adopted the Cash America International, Inc. 2014
Long-Term Incentive Plan (the “Plan”), which is administered by the Management
Development and Compensation Committee of the Company’s Board of Directors (the
“Committee”); and


WHEREAS, any terms used herein with an initial capital letter shall have the
same meaning as provided in the Plan, unless otherwise specified herein; and


WHEREAS, pursuant to Section 4 and Section 9 of the Plan, the Committee has
granted to Employee an award (the “Award”) of Restricted Stock Units (“RSUs”) to
encourage Employee’s continued loyalty and diligence that consists of (a) an
Award that shall vest under the terms of the Plan over a four-year period (the
“Base Award”), and (b) an additional Award that shall vest, subject to the
satisfaction of certain conditions specified in this Agreement and Exhibit “A”
to this Agreement, on January 1, 2019 (the “Performance Award”);


WHEREAS, the RSUs represent the unfunded and unsecured promise of the Company to
issue to Employee an equivalent number of shares of the common stock of the
Company or its successors (“Shares”) at a future date, subject to the terms of
this Agreement.


NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.    Award.


(a)    General. Subject to the restrictions and other conditions set forth
herein and in Exhibit “A” to this Agreement, the Company hereby grants to
Employee the following Award:


(i)     a Base Award of ____________ RSUs; and


(ii)    a maximum Performance Award of ___________ RSUs (of such amount
___________RSUs shall be considered the target Performance Award (the “Target
Performance Award”) as further described on Exhibit “A”). The Performance Award
is designated as a Qualified Performance-Based Award as defined in Section 2 of
the Plan.


(b)    Grant Date. The Award was awarded to Employee on January 27, 2016 (the
“Grant Date”).


2.    Vesting.


(a)    Base Award Vesting. The Base Award shall vest as follows: Substantially
equal 25% increments of the RSUs shall vest on each of the following dates as
long as Employee remains continuously (i) employed by the Company or its
Affiliates, and/or (ii) a member of the Company’s Board of Directors (the
“Board”), through the applicable vesting date: January 31, 2017;
January 31, 2018; January 31, 2019, and January 31, 2020. Any RSUs that are part
of the Base Award and have not vested shall remain subject to forfeiture under
Section 3 of this Agreement.


(b)    Performance Award Vesting. Subject to the terms and conditions specified
on Exhibit “A,” the portion of the Performance Award payable hereunder, if any,
shall vest on January 1, 2019 (“Performance Award


1

--------------------------------------------------------------------------------





Vesting Date”), as long as Employee remains continuously (i) employed by the
Company or its Affiliates, and/or (ii) a member of the Board, through said date,
subject to receiving Committee Certification (as defined on Exhibit “A”). In
addition, if Employee’s employment with the Company and all of its Affiliates
and his service as a member of the Board terminates for any reason (including
death) before the Performance Award Vesting Date and Employee’s age plus
continuous tenure with the Company (as described in Section 3(e)) equals at
least 65 years (as further described in Section 3(b) of this Agreement), then,
subject to the terms and conditions specified on Exhibit “A,” the portion of the
Performance Award payable hereunder, if any, shall vest subject (i) to receiving
Committee Certification, and (ii) to the proration rules set forth in Section
3(b) of this Agreement.


3.    Treatment of Award Upon Termination or Failure to Vest.


(a)    Base Award Forfeiture. Upon Employee’s termination of employment with the
Company and all of its Affiliates and his service as a member of the Board for
any reason (including death), any portion of the Base Award that has not yet
vested as provided in Section 2(a) of this Agreement and any unvested rights to
Dividend Equivalents (as defined in section 10(c)) shall be immediately
forfeited, and Employee shall forfeit any and all rights in or to such unvested
portion of the Base Award, including any unvested rights to Dividend
Equivalents.


(b)    Performance Award Proration and Forfeiture with Rule of 65. If Employee’s
employment with the Company and all of its Affiliates and his service as a
member of the Board terminates for any reason (including death) before the
Performance Award Vesting Date and Employee’s age plus continuous tenure with
the Company or Affiliates (as described in Section 3(e)) as of the later of
Employee’s employment termination date or Employee’s termination of service from
the Board equals 65 years or more:


i.
Subject to the terms and conditions of Exhibit “A,” Employee shall be entitled
to a prorated portion of any Performance Award (A) that receives the Committee
Certification, and (B) that would have otherwise vested and been payable
pursuant to this Agreement if Employee had remained employed by the Company or
its Affiliates and/or engaged as a Board member through the Performance Award
Vesting Date. Such prorated portion shall be determined by multiplying the
amount of the Performance Award that would have been payable to Employee, had
Employee remained employed by the Company or its Affiliates and/or engaged as a
Board member through the Performance Award Vesting Date, by a fraction the
numerator of which is equal to the number of whole calendar months following the
Grant Date that Employee was actively employed by the Company and/or engaged as
a Board member, and the denominator of which is equal to the number of whole
calendar months following the Grant Date through December 31, 2018;



ii.
The prorated portion of the vested Performance Award payable under this Section
3(b) shall be calculated as of the Performance Award Vesting Date, and shall be
paid at the time specified under Section 4 of this Agreement; and



iii.
Except for any prorated portion of the Performance Award that is determined in
accordance with Section 3(b)(i) above and is certified by the Committee in
accordance with the terms of Exhibit “A,” Employee shall forfeit any and all
rights in or to the remaining unvested portion of the Performance Award.



(c)    Performance Award Forfeiture without Rule of 65. If Employee’s employment
with the Company and all of its Affiliates and his service as a member of the
Board terminates for any reason (including death) before the Performance Award
Vesting Date, and Employee’s age plus his continuous tenure with the Company or
its Affiliates (as described in Section 3(e)) as of the later of Employee’s
employment termination date or Employee’s termination of service from the Board
equals less than 65 years, then Employee shall forfeit all rights in or to any
portion of the Performance Award.


2

--------------------------------------------------------------------------------





(d)    Performance Award Forfeiture - General. Any portion of the Performance
Award that does not vest on or before the Performance Award Vesting Date as
described hereinabove shall be forfeited, and Employee shall forfeit any and all
rights in or to such unvested portion of the Performance Award.


(e)    Tenure with the Company. For purposes of Sections 3(b) and 3(c) of this
Agreement, Employee’s “tenure with the Company” shall be the number of whole
years that Employee had been continuously (i) employed by the Company and all of
its Affiliates and/or (ii) a member of the Board on the most recent anniversary
of the earlier to occur of Employee’s commencement of Employee’s employment or
Employee’s commencement of service as a member of the Board.


4.    Payment of Awards.


(a)    (i) as each 25%-portion of the Base Award vests, the Company shall
instruct its transfer agent to issue Shares, either in book entry or stock
certificate form, which shall evidence the conversion of such vested RSUs into
whole vested Shares in the name of Employee (or if Employee has died, in the
name of Employee’s designated beneficiary or, if no beneficiary has been
designated, Employee’s estate (“Beneficiary”)) within a reasonable time after
the vesting date of such 25%-portion of the Base Award, but (ii) in no event
will the Shares relating to the then-vesting portion of the Base Award be
transferred to Employee (or, if applicable, to Employee’s Beneficiary) later
than December 31 of the calendar year in which the vesting date for the
then-vesting portion of the Base Award occurs.


(b)    If any portion of the Performance Award vests and is certified by the
Committee in accordance with the terms of Exhibit “A,” then (i) the Company
shall instruct its transfer agent to issue Shares, either in book entry or stock
certificate form, which shall evidence the conversion of all vested Performance
Award RSUs certified by the Committee that have not been forfeited under Section
3 of this Agreement into whole vested Shares in the name of Employee (or if
Employee has died, in the name of Employee’s Beneficiary) within a reasonable
time after the Committee Certification Date (as defined in Exhibit “A”), but
(ii) in no event will the Shares relating to the vested portion of the
Performance Award, as certified by the Committee, be transferred to Employee
(or, if applicable, to Employee’s Beneficiary) later than March 15, 2020.


(c)    The Company shall not be required to deliver any fractional Shares under
the Base Award or the Performance Award. Any fractional Shares shall be rounded
up to the next whole share.




5.    Change in Control.


(a)    Vesting and Payment. In the event of a Change in Control (as defined
below) while Employee is still employed by the Company or an Affiliate and/or
serving as a member of the Board, vesting of the Award (including all
outstanding unvested RSUs (both Base Awards and the maximum Performance Award)
in addition to related Dividend Equivalents) shall automatically accelerate and
the Award shall become 100% vested as of the date the Change in Control occurs
as long as Employee has remained continuously employed through such date by the
Company or by an entity that is an Affiliate of the Company on the day
immediately preceding the date of the Change in Control and/or served as a
member of the Board through such date. In such event, the Shares and Dividend
Equivalents payable with respect to the outstanding vested RSUs shall be
delivered to Employee in a lump sum within 60 days following the date of the
Change in Control. A “Change in Control” shall mean an event that is a change in
the ownership of the Company, a change in the effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company, all as defined in Code Section 409A and guidance issued thereunder
(collectively, “Code Section 409A”), except that 35% shall be substituted for
30% in applying Treasury Regulations Section 1.409A-3(i)(5)(vi) and 50% shall be
substituted for 40% in applying Treasury Regulations Section
1.409A-3(i)(5)(vii). Notwithstanding the above, a “Change in Control” shall not
include any event that is not treated under Code Section 409A as a change in
control event with respect to Employee. Notwithstanding the incorporation of
certain provisions from the Treasury Regulations under Code Section 409A, the
Company intends that all payments under this Agreement be exempt from Code
Section 409A under the exemption for short-term deferrals in the Treasury
Regulations.




3

--------------------------------------------------------------------------------







(b)    Substitution. Notwithstanding anything set forth herein to the contrary,
upon a Change in Control, the Committee, in its sole discretion, may, in lieu of
issuing Shares, provide Employee with an equivalent amount payable in the form
of cash.


6.    Agreement of Employee. Employee acknowledges that certain restrictions
under state or federal securities laws may apply with respect to the Shares to
be issued pursuant to the Award. Specifically, Employee acknowledges that, to
the extent Employee is an “affiliate” of the Company (as that term is defined in
Rule 144 under the Securities Act of 1933 (“Rule 144”)), the Shares to be issued
as a result of the Award are subject to certain restrictions under applicable
securities laws (including particularly Rule 144). Employee hereby agrees to
comply with such state and federal securities laws with respect to any
applicable restrictions on the resale of such Shares and to execute such
documents and take such actions as the Company may reasonably require in
connection therewith.


7.    Withholding. Upon the issuance of Shares to Employee pursuant to this
Agreement, Employee shall pay an amount equal to the amount of all applicable
federal, state and local employment taxes which the Company is required to
withhold at any time. Such payment may be made in cash or, with respect to the
issuance of Shares to Employee pursuant to this Agreement, by delivery of whole
Shares (including Shares issuable under this Agreement) in accordance with
Section 14(a) of the Plan.


8.    Adjustment of Awards.


(a)    If there is an increase or decrease in the number of issued and
outstanding Shares through the payment of a stock dividend or resulting from a
stock split, a recapitalization, or a combination or exchange of Shares, then
the number of outstanding RSUs hereunder shall be adjusted so that the
proportion of such Award to the Company’s total issued and outstanding Shares
remains the same as existed immediately prior to such event.
  
(b)    If there is spin-off or other similar distribution to the Company's
shareholders of stock, the number and type of Shares subject to the Award shall
be adjusted by the Committee (which adjustment may include Shares, stock of an
Affiliate or former Affiliate, cash or a combination thereof) so that the value
of the outstanding Award immediately prior to such event is preserved, as
determined by the Committee in its sole discretion. If stock of an Affiliate or
former Affiliate becomes subject to the Award as a result of any such
adjustment, the terms of the Agreement shall apply to such stock in the same
manner as if it were Shares.


(c)    Except as provided in Section 8(a) or Section 8(b) of this Agreement, no
adjustment in the number of Shares subject to any outstanding portion of the
RSUs shall be made upon the issuance by the Company of shares of any class of
its capital stock or securities convertible into shares of any class of capital
stock, either in connection with a direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon the conversion of any other obligation
of the Company that may be convertible into such shares or other securities.


(d)    Upon the occurrence of events affecting Shares other than those specified
in Sections 8(a), 8(b) or 8(c) of this Agreement, the Committee may make such
other adjustments to awards as are permitted under Section 5(c) of the Plan.
This section shall not be construed as limiting any other rights the Committee
may have under the terms of the Plan.


9.    Plan Provisions.


In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, as may be
amended from time to time, which are hereby incorporated by reference. In the
event of any conflict between the provisions of the Agreement and the Plan, the
Plan shall control. For the avoidance of doubt and without limiting anything
herein or in the Plan, Employee hereby acknowledges that the compensation
recovery provisions described in Section 14(n) of the Plan apply to the Award
granted hereunder and this Agreement.




4

--------------------------------------------------------------------------------





10.    Miscellaneous.


(a)    Limitation of Rights. The granting of the Award and the execution of the
Agreement shall not give Employee any rights to (1) similar grants in future
years, (2) any right to be retained in the employ or service of the Company or
any Affiliates, or (3) interfere in any way with the right of the Company or its
Affiliates to terminate Employee’s employment or services at any time.


(b)    Interpretation. Employee accepts this Award subject to all the terms and
provisions of the Plan and this Agreement. The undersigned Employee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement.


(c)     Dividend Equivalents. The Award includes the right to receive dividend
equivalents ("Dividend Equivalents") on the portion, if any, of the Award that
becomes vested in accordance with Section 2 or Section 5 of this Agreement. Upon
vesting of any portion of the Award, Employee shall have a vested right to
receive an amount of cash, without interest, equivalent to the dividends, if
any, that would have been payable to a shareholder who actually owned the number
of Shares equal to the number of then-vesting RSUs from the Grant Date through
the day immediately preceding the date on which the Shares payable with respect
to the then-vesting portion of the Award are delivered to Employee. Such amount
of cash shall be paid as soon as possible following the date that the portion of
the Award for which such Dividend Equivalents are payable vests (with the
expected payment date to be on the first available pay period date following the
vesting).


(d)    Shareholder Rights. Except as set forth in Section 10(c), neither
Employee nor Employee’s Beneficiary shall have any of the rights of a
shareholder with respect to any Shares issuable upon vesting of any portion of
this Award, including, without limitation, a right to vote, until (i) such
portion of the Award is vested and, if applicable with respect to the
Performance Award, certified by the Committee, and (ii) such Shares have been
delivered and issued to Employee or Employee’s Beneficiary pursuant to Section 4
of this Agreement.


(e)    Severability. If any term, provision, covenant or restriction contained
in the Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.


(f)    Controlling Law. The Agreement is being made in Texas and shall be
construed and enforced in accordance with the laws of that state.


(g)    Construction. The Agreement and the Plan contain the entire understanding
between the parties, and supersedes any prior understanding and agreements
between them, representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.


(h)    Amendments to Comply With Code Section 409A. Notwithstanding the
foregoing, if any provision of this Agreement would cause compensation to be
includible in Employee’s income pursuant to Code Section 409A(a)(1), then the
Company may amend the Agreement in such a way as to cause substantially similar
economic results without causing such inclusion; any such amendment shall be
made by providing notice of such amendment to Employee, and shall be binding on
Employee.


(i)    Code Section 162(m) Provisions. The terms of the Agreement and/or Exhibit
“A” may not be amended in a manner that would cause the Performance Award to
cease to qualify for the Section 162(m) Exemption (as defined in the Plan).


(j)    Headings. Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.




5

--------------------------------------------------------------------------------





(k)    Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of Employee's heirs, legal representatives, successors and assigns.


(l)    Execution/Acceptance. This Agreement may be executed and/or accepted
electronically and/or executed in duplicate counterparts, the production of
either of which (including a signature or proof of electronic acceptance) shall
be sufficient for all purposes for the proof of the binding terms of this
Agreement.


    IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the
day and year first set forth above.


CASH AMERICA INTERNATIONAL, INC.
 
 
 
 
 
 
 
 
 
By:
 
 
T. Brent Stuart,
 
Chief Executive Officer and President
 
 
 
 
 
 
EMPLOYEE *
 
 
 
 
 
 
 
 
 
 
 

                            




* Electronic acceptance of this Award by Employee shall bind Employee by the
terms of this Agreement pursuant to Section 11(l) of this Agreement.








6

--------------------------------------------------------------------------------






EXHIBIT A
TERMS AND CONDITIONS OF PERFORMANCE AWARD


1.
General. The amount of the Performance Award that will vest and be payable upon
vesting shall be based on the Company achieving growth in its Income from
Operations, which shall be adjusted for the items, if applicable, set forth on
Exhibit “B” (“Adjusted Operating Income”), over the three-year period ending
December 31, 2018 and rounded to the nearest thousands (the “2018 Adjusted
Operating Income”).



2.
Target Performance Award and Maximum Performance Award. 100% of the Target
Performance Award shall vest and be payable if the Company’s Adjusted Operating
Income achieves a compounded annual growth rate (“CAGR”) of 10.0% or more when
comparing the Adjusted Operating Income for the year ended December 31, 2015,
(the “Base Adjusted Operating Income”), with the Company’s 2018 Adjusted
Operating Income; 250% of the Target Performance Award (or the maximum
Performance Award) shall vest and be payable if the Company’s Adjusted Operating
Income achieves a CAGR of 15% or more when comparing the Base Adjusted Operating
Income with the 2018 Adjusted Operating Income.



3.
Calculation of CAGR. The CAGR shall reflect the cumulative growth of the
Adjusted Operating Income over the three-year period ending December 31, 2018..
For purposes of computing CAGR, the Base Adjusted Operating Income shall be
$62,901,000.



4.
Vesting and Payment Amounts. The amount of the Performance Award that will vest
and be payable (subject to Committee Certification, as described below) shall be
determined as follows:



a.
The Company’s 2018 Adjusted Operating Income must achieve a CAGR of at least
7.0% in order for any amount of the Performance Award to vest and be payable;
and with a CAGR of 10.0%, 100% of the Target Performance Award will vest and be
payable (see the Performance Schedule in Paragraph 6 below).



b.
250% of the Target Performance Award amount shall vest and be payable if the
Company’s 2018 Adjusted Operating Income achieves a CAGR of 15% or more.



c.
If the Company’s 2018 Adjusted Operating Income achieves a CAGR of at least 7.0%
but less than 15.0%, the amount of the Target Performance Award that will vest
and be payable shall be determined in accordance with the Performance Schedule
in Paragraph 6 below. (See also the examples in Paragraph 7 below.)



d.
No portion of the Performance Award will vest or be payable if the Company’s
2018 Adjusted Operating Income achieves a CAGR of 6.9% or less.





A-1

--------------------------------------------------------------------------------





e.
For purposes of determining the amount of the Performance Award that will vest
and be payable, CAGR shall be rounded to the nearest 0.1%; the calculated
percentage of the amount of the Performance Award payable at vesting will be
rounded to the nearest 1.0%; and any fractional share resulting from the
calculation shall be rounded up to the next whole share.



5.
Committee Certification. At its first regularly scheduled meeting (or, if later,
at the first meeting held once the necessary Adjusted Operating Income data has
become available) following the Performance Award Vesting Date (which meeting is
anticipated to occur during the last 14 days of January 2019), the Committee (or
any successor thereto) shall determine the extent to which the conditions for
the vesting of the Performance Award described in this Appendix (the
“Performance Goals”) have been met and shall certify the portion of the Target
Performance Award, if any, that has vested and is payable (“Committee
Certification”). Such Performance Goals will be considered to have been met only
to the extent that the Committee certifies in writing (within the meaning of the
applicable Treasury Regulations) that they have been met. The Committee
Certification shall certify as to the satisfaction of the performance goals set
forth in this Exhibit and as to the satisfaction of all other material terms of
the Performance Award (including, without limitation, the requirements of (a)
remaining continuously employed and/or a member of the Board and/or (b)
attaining Rule of 65). The date the Committee makes such a written certification
shall be deemed the “Committee Certification Date”).











A-2

--------------------------------------------------------------------------------





6. Performance Schedule:
3 Year
Adj Operating Income
CAGR*
Percentage of Target Performance Award to be Issued 1 **
 
3 Year
Adj Operating Income
CAGR*
Percentage of Target Performance Award to be Issued 1 **
15.0%
250%
 
10.9%
136%
14.9%
248%
 
10.8%
132%
14.8%
246%
 
10.7%
128%
14.7%
244%
 
10.6%
124%
14.6%
242%
 
10.5%
120%
14.5%
240%
 
10.4%
116%
14.4%
238%
 
10.3%
112%
14.3%
236%
 
10.2%
108%
14.2%
234%
 
10.1%
104%
14.1%
232%
 
10.0%
100%
14.0%
230%
 
9.9%
98%
13.9%
228%
 
9.8%
97%
13.8%
226%
 
9.7%
95%
13.7%
224%
 
9.6%
93%
13.6%
222%
 
9.5%
92%
13.5%
220%
 
9.4%
90%
13.4%
218%
 
9.3%
88%
13.3%
216%
 
9.2%
87%
13.2%
214%
 
9.1%
85%
13.1%
212%
 
9.0%
83%
13.0%
210%
 
8.9%
82%
12.9%
208%
 
8.8%
80%
12.8%
206%
 
8.7%
78%
12.7%
204%
 
8.6%
77%
12.6%
202%
 
8.5%
75%
12.5%
200%
 
8.4%
73%
12.4%
196%
 
8.3%
72%
12.3%
192%
 
8.2%
70%
12.2%
188%
 
8.1%
68%
12.1%
184%
 
8.0%
67%
12.0%
180%
 
7.9%
65%
11.9%
176%
 
7.8%
63%
11.8%
172%
 
7.7%
62%
11.7%
168%
 
7.6%
60%
11.6%
164%
 
7.5%
58%
11.5%
160%
 
7.4%
57%
11.4%
156%
 
7.3%
55%
11.3%
152%
 
7.2%
53%
11.2%
148%
 
7.1%
52%
11.1%
144%
 
7.0%
50%
11.0%
140%
 
6.9% or Below
0%

(1) Reflects the % of Target Performance Award that may vest and be payable.
* CAGR Percentage to be rounded to nearest 0.1%
** Percentage of Performance Award to be issued rounded to the nearest 1%
 











A-3

--------------------------------------------------------------------------------





7. Examples: For purposes of these examples, assume Employee is granted a Target
Performance Award of 325 RSUs:
a.
If the CAGR is 10.9%, Employee shall receive the number of shares equal to 136%
of the number of RSUs granted as the Target Performance Award, or 442 shares
(325 * 136% = 442).

b.
If the CAGR is 8.0%, Employee shall receive the number of shares equal to 67% of
the number of RSUs granted as the Target Performance Award rounded up to the
next whole share, or 218 shares (325 * 67% = 217.8).



c.
If CAGR is 7.2%, Employee shall receive the number of shares equal to 53% of the
number of RSUs granted as the Target Performance Award rounded up to the next
whole share, or 173 shares (325 * 53% = 172.3).



d.
If CAGR is 6.9% or less, Employee shall not receive any portion of the
Performance Award.



e.
If the CAGR is 15.0% or more, Employee shall receive the number of shares equal
to 250% of the number of RSUs granted as the Target Performance Award rounded up
to the next whole share or 813 shares (325 * 250% = 812.5).







A-4

--------------------------------------------------------------------------------






EXHIBIT B


Adjustments to the Company’s Income from Operations Used to Calculate the
2018 Adjusted Operating Income


In order to determine the 2018 Adjusted Operating Income, the Company’s actual
Income from Operations for the year ended December 31, 2018 (“Actual Operating
Income”) shall be adjusted for the following items, if applicable:


a)
Any gain or loss during 2018 that exceeds $500,000 in a single transaction from
either the deconsolidation of one or more subsidiaries or the disposal,
impairment or revaluation of (i) any ownership interest in a subsidiary or (ii)
any assets (other than cash, loans to customers or inventory) shall be excluded
from the 2018 Adjusted Operating Income. No adjustment will be made under this
section for amounts excluded from the 2018 Adjusted Operating Income pursuant to
any other section of this Exhibit B.



b)
Aggregate unbudgeted losses from the closure of one or more operating locations
(each an “Unbudgeted Closure”) during 2018 shall be excluded from the 2018
Adjusted Operating Income. For purposes of this subsection only, “losses” shall
consist of accelerated depreciation, impairment losses and other losses (net of
any gains) from disposal or abandonment of property and equipment at the
applicable operating location(s) as a result of the closure and amounts incurred
for, or accrued upon closure to establish reserves for, (i) amounts payable
under real estate leases (net of amounts receivable under subleases) for lease
periods following closure and any other amounts payable to buy out or settle
obligations under real estate leases for the applicable closed operating
location(s), (ii) utilities, insurance and security for the applicable closed
locations following the closure, (iii) clean-up and restoration of leased
premises, or (iv) amounts payable under severance arrangements with coworkers
who were assigned to the applicable location(s) immediately prior to the
closure. For purposes of this subsection, “operating location” includes only (A)
a storefront through which the Company offers specialty financial services or
merchandise for sale to the public, (B) a debt collection center or customer
service center that directly serves customers, whether in person, by telephone
or through an online channel, (C) the Company’s Solution Center in Fort Worth,
Texas, (D) a location where jewelry or other merchandise is cleaned and/or
refurbished, or (E) a location where store operations, human resources and / or
training is managed at a multi-unit market or regional level. For clarity, no
adjustment will be made under this subsection for the relocation of any such
operations from one physical location to another unless two or more locations
are merged into a single physical location.



c)
Outside accounting, legal, consulting and underwriting fees or costs, and other
out-of-pocket expenses (other than brokerage fees and commissions incurred in
connection with shares held in the Rabbi Trust) incurred in 2018 in connection
with or related to the 2014 spin-off of Enova International, Inc. (“Enova”)
and/or the sale of Enova common stock retained by the Company immediately
following the 2014 spin-off shall not be included in the calculation of the 2018
Adjusted Operating Income.



d)
Aggregate unbudgeted costs incurred in 2018 in connection with the evaluation of
a potential acquisition target, the potential disposition of any assets or
operating locations, any potential corporate merger/acquisition/disposition
transaction, and/or to complete any of the foregoing transactions (“Transaction
Costs”) shall not be included in the calculation of the 2018 Adjusted Operating
Income to the extent the total Transaction Costs incurred in 2018 with respect
to such evaluation or completion of a transaction exceed $100,000. An adjustment
for Transaction Costs related to a potential transaction shall only be made if
there is (or has been) (i) a written letter of intent, (ii) a written indication
of interest or memorandum of understanding, (iii) a purchase agreement (signed
or exchanged in draft form) or (iv) written evidence of consideration of the
potential transaction by the board of directors or any of the executive officers
of the Company before December 31, 2018, whether or not the negotiations for
such potential transaction have been terminated and whether or not the
transaction is completed by the end of 2018. Communications transmitted by
e-mail shall be considered written evidence. Transaction Costs will consist of
outside accounting, legal, consulting and underwriting fees or costs, travel and
due diligence costs and other out-of-pocket expenses incurred solely to evaluate
the potential and/or complete the transaction. For clarity, Transaction Costs
will not include any allocation of salary or other personnel costs or other
expenses that are not incurred solely to evaluate the potential transaction
and/or



A-5

--------------------------------------------------------------------------------





complete the transaction. Notwithstanding the foregoing, Transaction Costs not
included in the calculation of the 2018 Adjusted Operating Income pursuant to
this paragraph shall be reduced by the amount of unbudgeted income from
operations that is derived from the underlying transaction, if any, during the
portion of the year subsequent to the transaction’s closing date.


e)
Unbudgeted expense incurred or accrued in 2018 to establish reserves for amounts
payable under severance agreements with coworkers in connection with any planned
or completed reduction in force or other restructuring, if any, shall be
excluded from the 2018 Adjusted Operating Income. No adjustment will be made
under this subsection for amounts excluded under subsection (c) above.





All terms capitalized in this Exhibit and not defined herein shall have the
meanings assigned to such terms in the Agreement or Exhibit A attached thereto.






A-6